DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been fully considered but are not persuasive.  
Regarding the combination of O’Connor and Egawa with respect to amended claim 1, Applicant argues “Egawa teaches a different structure which is less efficient and less horizontal air movement capacity in an outer blower blade set due to the diameter of the fan structure there near the hub being entirely an inner blade set”.  Examiner respectfully disagrees.  First, Applicant provides no evidence that Egawa’s arrangement is less efficient or provides less horizontal air movement.  Second, even if Egawa’s fan is less efficient and provides less horizontal air movement, these features and the corresponding structure which purportedly enables greater efficiency and air movement are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  
Regarding the combination of O’Connor and Horng with respect to amended claim 9, Applicant argues “The inner fan blade set of Horng, as shown in Figs 2 and 7 sets on a raised hub such that the inner fan blade set is not nested into the outer fan blade set as in the claims. The structure shown and taught is different”.  While Examiner agrees that Figs 2 and 7 fail to show some of the claimed features, the rejection of record relies upon the embodiment of Fig 4.  As clearly shown in Fig 4, the inner axial blade set 42 is set into the outer centrifugal blower blade set 33  such that the bottom of the inner of the inner axial blower blade set transitions to the outer centrifugal blower blade set at a junction with the hub via 41,31,35 as clearly shown in Fig 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over (O‘Connor et al. (5,966,286) in view of Egawa et al. (6,210,118).
Regarding Claim 1, O’Connor discloses an information handling system 120 (Fig. 6A), comprising: a processor, a memory, a thermal cooling system, and a power source operatively coupled to a base chassis (col. 1, lines 12-18); a blower system 16 (Fig. 1A) including a hub and a plurality of blades 17 formed on the hub; a blower housing having 11 having an air inlet located on a first wall of the blower housing (the top wall of Fig. 1A) and closed on the opposite side of the blower housing; where an inlet flow direction is orthogonal to the plane of rotation of the blower system into the inlet in the blower housing and the airflow is redirected to an outlet airflow direction out of a side air outlet in a-the plane of rotation of the blower system (Fig. 1A).
However, O’Connor does not disclose the blower system including a shaft operatively coupled to a blower motor; a hub operatively coupled to the shaft; a blower housing having an air inlet a first wall of the blower housing and closed on the opposite side of the blower housing; an impeller with an outer centrifugal blower blade set forming a monolithic piece with an inner axial blower blade set and hub, the inner axial blower blade set is set into the outer centrifugal blower blade set such that the bottom of the inner axial blower blade set transitions to the outer centrifugal blower blade set at a junction with the hub to redirect an incoming airflow via the air inlet in a-the blower housing to the outer centrifugal blower blade set and air outlet in the blower housing, where an inlet flow direction is orthogonal to the plane of rotation of the blower system into the inlet in the blower housing and the airflow is redirected to an outlet airflow direction out of a side air outlet in a-the plane of rotation of the blower system as claimed.
Egawa teaches a blower system comprising a blower housing 6 (Fig. 2) having an air inlet 6b formed on a first wall of the blower housing and closed on the opposite side of the blower housing; a rotor assembly comprising a shaft 14 (Fig. 5) operatively coupled to a blower motor (not shown); a hub 15 operatively coupled to the shaft; an impeller 1 with an outer centrifugal blower blade set 17,18 forming a monolithic piece with an inner axial blower blade set 16 and hub, the inner axial blower blade set is set into the outer centrifugal blower blade set(as clearly show in Fig 5, 16 is set into an opening of 18; Col 4, ln. 14-25) such that the bottom(16a) of the inner axial blower blade set transitions to the outer centrifugal blower blade set at a junction with the hub(16b is connected to each of 15 and 17 and therefore transitions the inner blade set to the outer blade set; Col 4, ln. 14-25) to redirect an incoming airflow via the air inlet in a-the blower housing to the outer centrifugal blower blade set and air outlet in the blower housing, where an inlet flow direction is orthogonal to the plane of rotation of the blower system into the inlet in the blower housing and the airflow is redirected to an outlet airflow direction out of a side air outlet in a-the plane of rotation of the blower system (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the information handling system of O’Connor with the rotor assembly of Egawa for the purpose of blower having a high capacity to produce airflow in the centrifugal direction (Egawa; col. 1, lines 62-64).
Regarding claim 2, the inlet is formed in the first wall that is either top wall or the bottom wall of the blower housing such that the incoming airflow enters in a direction normal to the outlet airflow (Fig. 1A).
Regarding claim 4, the information handling system further comprising: the side air outlet directing air away from the hub in a first direction and a second side air outlet directing air away from the hub in a second and opposite direction from the first direction (O’Connor; Fig. 4).
Regarding claim 5, the inner axial blower blade set further comprises a plurality of inner axial blower blades 16 that extend from the hub at a first angle with a first edge of a proximal end of each of the inner axial blower blades leading a second edge of the proximal end of each of the inner axial blower blades in a direction of rotation of the inner axial blower blade set (Egawa; Fig. 5).
Regarding claim 6, the inner axial blower blade set further comprises a plurality of inner axial blower blades wherein a proximal end of each of the inner axial blower blades are curved (airfoil shaped; Egawa; Fig. 5).
Regarding claim 7, the information handling system further comprising: the inner axial blower blade set includes a plurality of inner axial blower blades 16; and the inner axial blower blades extend from the hub at a first angle with a first edge of a proximal end of each of the inner axial blower blades (the top edge of each blade 16) leading a second edge of each of the inner axial blower blades (the bottom edge of each blade 16) in a direction of rotation (counter clockwise direction as seen in Fig. 1A), wherein the first angle of the inner axial blower blades is at a greater angle from vertical than the outer centrifugal blower blades of the outer centrifugal blower blade set (the centrifugal blades are substantially parallel to the rotation axis which make a zero degree with the axis).
Regarding claim 8, the outer centrifugal blower blade set further comprises a plurality of outer centrifugal blower blades 18 with each of the outer centrifugal blower blades being parallel relative to a vertical center axis of the hub (Fig. 5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. in view of Egawa et al. as applied to claim 1 above and in further view of Nakamura et al. (2020/0362880).
Regarding Claim 3, O’Connor in view of Egawa discloses all the limitations except the blower does not include a notch in a portion of a wall of the blower housing to conform to an outer edge of the outer centrifugal blower blade set as claimed.
Nakamura teaches a blower assembly for a laptop computer comprising a housing 51 having an inlet 50a, an outlet 50b, an impeller 40 disposed inside the housing (Fig. 2); wherein the housing further comprising a notch 54 in a portion of a wall of the blower housing to conform to an outer edge of the outer centrifugal blower blade set (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the information handling system of O’Connor in view of Egawa with a notch in a portion of a wall of the blower housing to conform to an outer edge of the outer centrifugal blower blade set for the purpose of improving the blower efficiency as commonly done in the art.

Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over O‘Connor et al. in view of Horng et al. (7,134,839).
Regarding claim 9, O’Connor discloses an information handling system 120 (Fig. 6A), comprising: a processor, a memory, a thermal cooling system, and a power source operatively coupled to a base chassis; and a blower system including: a hub 16 and a plurality of blades 17 extending radially from the hub. 
However, O’Connor does not disclose the hub operatively coupled to the shaft; an outer centrifugal blower blade set formed to the hub and forming a monolithic piece with the hub; an inner axial blower blade set operatively coupled to the hub where the inner axial blower blade set is a separately formed piece fitted to the outer centrifugal blower blade set such that the inner axial blower blade set is set into the outer centrifugal blower blade set; and the inner axial blower blade set is angled to increase the redirection of an incoming airflow to the outer centrifugal blower blade set and an air outlet in the a blower housing, where the outlet airflow direction is in a plane of rotation for the inner axial blower blade set and the outer centrifugal blower blade set.
Horng teaches a blower system (Fig. 4) comprising a shaft; a hub 31,32 operatively coupled to the shaft; an impeller 3,4 with an outer centrifugal blower blade set 33 formed to the hub of the impeller and forming a monolithic piece with the hub; an inner axial blower blade set 42 operatively coupled to the hub where the inner axial blower blade set is a separately formed piece nested to the outer centrifugal blower blade set(as clearly shown in Fig 4, 42 is nested to 33; Col 4, ln. 44-61) such that the inner axial blower blade set is set into the outer centrifugal blower blade set (col. 4, lines 44-49) such that the bottom of the inner axial blower blade set transitions to the outer centrifugal blower blade set at a junction with the hub(as clearly shown in Fig 4, the bottom of 42 transitions to 33 at a junction with 31, 32); and the inner axial blower blade set is angled to increase the redirection of an incoming airflow to the outer centrifugal blower blade set within the impeller (as shown in Fig. 2, 42 is angled) and an air outlet 12 in the a blower housing, where the outlet airflow direction is in a plane of rotation for the inner axial blower blade set and the outer centrifugal blower blade set(as is visually apparent in Fig 4, the outlet airflow direction is in a plane of rotations of both 42 and 33).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the information handling system of O’Connor with the blower system of Horng for the purpose of providing blower system with low noise, and increased air pressure (Horng col. 3, lines 8-12).
Regarding claim 11, the information handling system further comprising: a blower housing to house the inner axial blower blade set and outer centrifugal blower blade set (O’Connor; Fig. 4, the housing comprising a notch in a portion of a wall of the housing to conform to an outer edge of the outer centrifugal blower blade set.
Regarding claim 12, the information handling system further comprising a first air outlet directing air away from the hub in a first direction and a second air outlet directing air away from the hub in a second and opposite direction from the first direction (O’Connor; Fig. 4).
Regarding claim 13, the inner axial blower blade set further comprises a plurality of inner axial blower blades 42 that extend from the hub at a first angle with a first edge (the top edge in Fig. 2 of Horng) of a proximal end of each of the inner axial blower blades leading a second edge (the bottom edge in Fig. 2 of Horng) of the proximal end of each of the inner axial blower blades in a direction of rotation of the inner axial blower blade set.
Regarding claim 14, the inner axial blower blade set further comprises a plurality of inner axial blower blades 42 wherein a proximal end of each of the inner axial blower blades are curved (Horng Fig. 2).
Regarding claim 15, an angle of the outer centrifugal blower blades 33 of the outer centrifugal blower blade set is at a greater pitch from a horizontal plane of rotation (90 degrees) than a pitch angle of the inner axial blower blades 42 of inner axial blower blade (Horng Fig. 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. in view of Horng and Kennedy (11,118,598).
Regarding Claim 10, O’Connor in view of Horng discloses all the limitations except the inner axial blower blade set ring not being operatively coupled to the hub via a spline as claimed.
Kennedy teaches a blower for an information handling system (Fig. 3); the blower comprising a carrier plate 400, a rotor 402 and a hub 404; wherein the carrier plate is coupled to the hub via a spline connection (col. 6, lines 35-38).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to build the information handling system of O’Connor in view of Horng with the inner axial blower blade set ring being operatively coupled to the hub via a spline for the purpose of providing an alternative for coupling the former to the latter.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. in view of Horng et al., Kadijk (9,850,907) and Kennedy (11,118,598).
Regarding Claim 16, O’Connor inherently discloses a method of assembling an information handling system with a powered blower, comprising: operatively coupling a central processor, a memory, thermal cooling system, and a power source in an information handling system chassis; assembling a blower system; and mounting the blower system in the information handling system chassis and operatively coupling the power source to a motor of the blower system; and operatively coupling a blower controller of the thermal cooling system to the power source and the motor to direct the activation of the blower system.
However, O’Connor does not disclose assembling the blower system by: molding an impeller a plurality of inner axial blower blades of an inner axial blower blade set and an inner axial blower blade set ring to form an inner axial blower blade set; molding an impeller with a plurality of outer centrifugal blower blades of the an outer centrifugal blower blade set to a central hub; and operatively coupling the inner axial blower blade set ring to the central hub via a spline such that the inner axial blower blade set is set into the outer centrifugal blower blades such that the bottom of the inner axial blower blade set transitions to the outer centrifugal blower blade set at a junction with the hub to form the impeller; mounting the inner axial blower blade set, outer centrifugal blower blade set, and hub of the impeller to a shaft operatively coupled to a motor of the blower; forming a blower housing around the inner axial blower blade set and outer centrifugal blower blade set including any inlet in a top or bottom housing wall and an airflow outlet along a side of the blower housing as claimed 
Horng inherently teaches a method comprising forming an impeller with a plurality of inner axial blower blades 42 of an inner axial blower blade set and an inner axial blower blade set ring to form an inner axial blower blade set; forming an impeller with a plurality of outer centrifugal blower blades 33 of the an outer centrifugal blower blade set to a central hub 32; and operatively coupling the inner axial blower blade set ring to the central hub such that the inner axial blower blade set is set into the outer centrifugal blower blades such that the bottom of the inner axial blower blade set transitions to the outer centrifugal blower blade set at a junction with the hub to form the impeller (Fig. 4); mounting the inner axial blower blade set, outer centrifugal blower blade set, and hub of the impeller to a shaft operatively coupled to a motor 5 of the blower; forming a blower housing 2 around the inner axial blower blade set and outer centrifugal blower blade set including any inlet in a top or bottom housing wall and an airflow outlet along a side of the blower housing.
Nevertheless, Horng does not disclose forming by molding and coupling the inner axial blower blade set ring to the central hub via a spline such that the inner axial blower blade set is set into the outer centrifugal blower blades.
Kadijk teaches forming a cooling fan by molding (col. 4, lines 29-30).
Kennedy teaches a blower for an information handling system (Fig. 3); the blower comprising a carrier plate 400, a rotor 402 and a hub 404; wherein the carrier plate is coupled to the hub via a spline connection (col. 6, lines 35-38).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the information handling system of O’Connor utilizing the method of Horng, Kennedy and Kadijk for the purpose of providing an information handling system with a blower system with low noise, increased air pressure (Horng col. 3, lines 8-12) with a secured connection between the inner axial blade set and the outer radial flow blade set using a common manufacturing method.
Regarding claim 17, the inner axial blower blades 42 are formed having a first edge (the top edge in Fig. 2 of Horng) of a proximal end of each of the inner axial blower blades leading a second edge (the bottom edge in Fig. 2 of Horng) of the proximal end of each of the inner axial blower blades in a direction of rotation.
Regarding claim 18, the inner axial blower blades 42 are molded to have a curved proximal end (Fig. 2 of Horng).
Regarding claim 19, the outer centrifugal blower blades 33 are molded to be vertical relative to a vertical center axis of the hub (Figs. 2, 4 of Horng).
Regarding claim 20, the outer centrifugal blower blades 33 are molded to have a pitch of 90 degrees from a horizontal plane or rotation greater than the inner axial blower blades (Fig. 2 of Horng).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745